UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6715



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KANWARJIT P. SINGH, a/k/a Dennis Singh, a/k/a
Dennis Dua,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-310-A, CA-02-60-AM)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kanwarjit P. Singh, Appellant Pro Se. John Templeton Morton, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kanwarjit P. Singh seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Singh, Nos. CR-00-310-A; CA-

02-60-AM (E.D. Va. filed Apr. 18, 2002; entered Apr. 19, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2